DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 9-11 are pending in the application. Claims 1-3 and 11 are withdrawn. Claims 4-6, 9 and 10 are currently under examination.
This office action is in response to the amendment filed on 8/16/2022,
All previous rejection not reiterated in this office action are withdrawn.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-6, 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining nematode taxis behavior to at least two urine samples from cancer patients in an interval between 1 week to 3 months, which is an observation of an insect behavior that can be practically performed in the human mind. Thus, this step is an abstract idea in the “mental process” grouping. The claim recites only one additional step of “providing a nematode a distance from urine sample from the cancer patient,” and this does not add a meaningful limitation to the abstract idea because it is a step required so that “determination” can be made, in other words, a data gathering step. The claimed method of claims 4-6 as a whole is for an ordinary skilled in the art simply makes a determination in his/her mind whether there is cancer recurrence or proliferation based on the observation of nematode movement. This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claimed method of claims 4-6 is not patent eligible under 101.
Claims 9-10 recites an additional step of “outputting that the proliferation of cancer is detected when avoidance to the urine sample from cancer patient is weakened or attraction is strengthened.” However, this step is simply informing someone in the relevant field, a physician for example, the result of the “determination,” an abstract idea. This step is considered as an extra-solution step that is recited in highly general terms that do not add a meaningful limitation to the abstract idea. Therefore, claims 9-10 are not patent eligible under 101.
The above rejection is rewritten to address the amendment.  

Response to Arguments
Applicant argues 101 should no longer be applicable because claims 4 and 6 defines the provision of nematodes with urine samples from the patient to induce taxis behavior of the nematodes and used to assesses the goal of the method.  Applicant argues that the provision of nematodes to induce taxis with a sample integrates the judicial exception into a practical application.  Applicant asserts that urine sample from cancer patient who has received a treatment are not conventional.  
The above argument is not persuasive because the step of providing a sample to a nematode occurs prior to the determination step, which is a data gathering step as indicated in the above rejection. It does not integrate the abstract idea, based on the data, taxis behavior, into a practical application. Obtaining urine sample from cancer patient who receive prior treatment for data analysis is still a data gathering step, not integrating the abstract into practical application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsu (US20170016906, IDS), in view of Moses (US2007/0196876, IDS). This rejection is rewritten to address the amendment.
Hirotsu teaches a method for detecting cancer by using a nematodes to smell subject derived bio-related substance, urine, and the nematodes exhibited an avoidance behavior to the urine of healthy subjects, and attraction behavior to the urine of cancer patients (paragraph [0071]).  Hirotsu teaches cancer of stage 0 and 1 can be detected, and many different types of cancer can be detected with 100% sensitivity at a specificity of 95% (paragraph [0073]-[0075]).  Hirotsu teaches the system can be applied to diagnosis of recurrent cancer after cancer therapy, including post-operative recurrence (paragraph [0089]-[0090]).
The difference between the Hirotsu the claim 4 is that the prior art does not teach time-series evaluation of urine wherein the interval is between one week to three months.  
Moses teaches a method of using free NGAL as biomarker for cancer development, progress and monitoring (abstract, paragraph [0051]). Moses teaches a method of determining if an individual is at risk of developing or have developed cancer by determining free NGAL in a urine sample (paragraph [0009], lines 1-7). Moses teaches method for monitoring cancer comprising determining free NGAL in test urine samples at multiple time points, and determining the trend of NGAL levels that indicates cancer development (proliferation).  Moses further teaches monitoring free NGAL in urine in post cancer treatment patient at when the later sample show higher level of NGAL in urine indicates recurrence of cancer (paragraph [0012]).  Moses teach changes in the post treatment patients’ condition can be monitored by comparing changes in NGAL expression levels in the individual as needed, and depending on conditions appropriate for the patient, patient population or particular cancer, a progressive or gradual increase, or a rapid elevation of urinary NGAL levels can be indicative of recurrence (paragraph [0059]). 
It would have been obvious to an ordinary skilled in the art to evaluate nematode tactic behavior to determine post treatment cancer development (proliferating or recurrence) based on the teaching from Hirotsu. The ordinary skilled in the art would be motivated to determine a time-series of nematode tactic behavior because it will show a trend, and such practice is routine when monitoring cancer treatment as evidence by the teaching from Moses. The ordinary skilled in the art would have reasonable expectation of success to collecting urine sample from a patient at different time points following treatment to evaluate nematode tactic behavior based on the teaching from Hirotsu and Moses. Determining the time interval between sample collection would have been routine experimentation rather than innovation.  Therefore, the claimed invention of claim 4 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 5, Hirotsu teach the nematodes exhibited an avoidance behavior to the urine of healthy subjects, and attraction behavior to the urine of cancer patients (paragraph [0071]). It would have been obvious to an ordinary skilled in the art that following effective treatment, the nematodes tactic behavior will be avoidance, whereas as cancer develops, the tactic behavior will switch to attraction.
Regarding claim 6, as discussed above, it would have been obvious to an ordinary skilled in the art that following effective treatment, the nematodes tactic behavior will be avoidance, whereas as cancer develops, the avoidance tactic behavior will sequentially weaken or attraction gradually increase.  
Regarding claims 9 and 10, the claim recites a further step of outputting the based on whether proliferation or cancer is detected. It would have been obvious to an ordinary skilled in the art to inform a relevant person, a physician, for example, if cancer proliferation has been detected following treatment or post operation recurrence because the physician may determine whether further or what treatment is needed for the patient.
Response to Arguments
In response to the rejection, Applicant argues that Hirotsu 2015 states that some of the patients are excluded from the study under exclusion criteria, wherein participants who had undergone cancer therapy within the previous year were excluded because the authors suspected that operation would change the urine chemical in cancer patients.  Applicant argues that Hirotsu 2015 makes it clear that prior treatment would affect results in a negative way in terms of changing the taxis behavior and would not have motivated a skilled person to utilize a time course interval in assessing cancer treatment as in the present claims.  
The above arguments have been considered but deemed unpersuasive.  The purpose of the study described in Hirotsu 2015 is to determine whether C. elegans discriminate efficiently between urine or cancer patients and control subjects (page 9, last paragraph). In other words, the urine sample from cancer patients is compared to healthy individual for nematode taxis behavior. Prior treatment or surgery that may affect results in taxis behavior would have negative effect to make a determination for the comparison between cancerous urine vs. healthy urine. However, it does not mean that nematode taxis behavior cannot be monitored at different time interval following treatment because the comparison of is between samples from cancer patient undergoing treatment at two different time points. The fact that the treatment to patients would change nematode taxis behavior is the basis for monitoring in-treatment urine sample or post-treatment urine sample, and motivates an ordinary skilled in the art to perform the claimed method.  In fact, Hirotsu clearly teaches the system can be applied to diagnosis of recurrent cancer after cancer therapy, including post-operative recurrence (paragraph [0089]-[0090]).  Therefore, the above rejection is still considered proper and thus maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636